DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 2 Jul 2021.

Amendments Received
Amendments to the claims and specification were received and entered on 1 Oct 2021.

Status of the Claims
Canceled: 1–15, 24 and 34
Examined herein: 16–23, 25–33 and 35–37

Withdrawn Rejections
All rejection of claims 24 and 34 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 18, 19, 23 and 25 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.
All rejections under 35 UCS § 103 are hereby withdrawn in view of Applicant's amendments, and persuasive argument that Deng does not teach "the synthetic polynucleotide strands encode binary data in an order of nucleotide bases".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This rejection is maintained from the previous Office action, with minor revisions to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "recovering binary data stored in polynucleotides".
Mathematical operations recited in the claims include "taking the exclusive or of the binary data and a random sequence generated by a seed and a function".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving a plurality of reads from [a] polynucleotide sequencer"; "clustering the plurality of reads …"; "selecting a cluster …"; "aligning the clustered set of reads …"; "identifying a variant read …"; "identifying a consensus string of base calls …"; "determining that an error type for the variant read at the position of comparison is one of substitution, deletion, or insertion …"; "advancing the position of comparison for the variant read ahead a number of positions based on the error type …"; "advancing the position of comparison for reads in the subset of the clustered set of reads ahead one position"; "determining a single consensus output sequence from the clustered set of reads"; "reversibly randomizing binary data"; and "encoding the binary data in a synthetic polynucleotide strand".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Claim 20 recites additional elements that are not abstract ideas: "a system", "a processing unit", "a memory", and various program modules.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract 
The specification states that "polynucleotide sequencing includes any method or technology that is used to generate base calls from a strand of DNA or RNA" (¶ 0027), and further describes several commercially-available systems for nucleotide sequencing (¶¶ 0028–0034).  Hence, the element of "nucleotide sequencing" was a well-understood, routine and conventional practice in the art prior to the time of invention; when considered individually, it is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, also insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. nucleotide sequencing, including computerized analysis of sequencing data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not 

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 1 Oct 2021, Applicant asserts that the "claims integrate any alleged abstract idea … into a practical application of improving accuracy of polynucleotide sequencing so that digital data may be recovered from polynucleotides" (p. 20).
This assertion misrepresents the nature of the invention.  The invention does not yield improved accuracy of polynucleotide sequencing.  The invention does not improve polynucleotide sequencing.  The specification explicitly states that any one of several commercially-available sequencing platforms can be used to perform the sequencing elements.  The specification does not describe any way in which the operation of those platforms is changed to yield increased sequencing accuracy.  There are ways to improve sequencing platforms to reduce error, such as by modifying the instrumentation, or the reagents, or the manner in which the sequencing reactions are performed.  This invention does none of these.
Instead, the invention starts with sequencing data — obtained through any number of customary and widely-used procedures — and analyzes those data in a way that corrects for errors that occurred during the sequencing process.  But again, this is not an improvement to the sequencing itself.  It is an improvement to the downstream data processing.  The downstream processing of sequencing data is the abstract idea.  While undoubtedly useful, it is not a practical application into which the abstract idea is integrated.
Applicant further argues that "the record does not contain any factual finding to support the assertion that the combination of elements in Applicant's claims, such as the specific techniques for sic] well-understood, routine, conventional activity" (p. 22).
Even if these claim elements were completely novel — and the examiner maintains that they are not, for reasons set forth in the rejection under § 103 below — their novelty would be insufficient to establish that the claims recite an inventive concept.  "Specific techniques for identifying types of errors in generating a single consensus sequence from a cluster of reads" are data processing steps.  They are part of the abstract idea.  "An inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.' Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016)" (MPEP 2106.05 § I).
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 16, 17, 19–22, 25–32 and 35–37 are rejected under 35 USC § 103 as being unpatentable over Church, et al. (Science 2012); Ptitsyn, et al. (BMC Bioinformatics 2005); Lee, et al. (Bioinformatics 2002; hereinafter "Lee 2002") and Lee (Bioinformatics 2003; hereinafter "Lee 2003").
Claim 16 is directed to a method comprising:
a.	"sequencing synthetic polynucleotide strands with a polynucleotide sequencer"
b.	"receiving a plurality of reads from the polynucleotide sequencer …"
c.	"clustering the plurality of reads into a plurality of clusters …"
d.	"selecting a cluster from the plurality of clusters …"
e.	"aligning the clustered set of reads …"
f.	"identifying a variant read from the clustered set of reads …"
g.	"identifying a consensus string of base calls in a look-ahead window …"
h.	"determining that an error type for the variant read at the position of comparison is one of substitution, deletion, or insertion …"
j.	"advancing the position of comparison for the variant read ahead a number of positions based on the error type …"
k.	"advancing the position of comparison for reads …"
l.	"determining a single consensus output sequence from the clustered set of reads"
Claim 20 is directed to a system that implements the method of claim 16 using a nucleotide sequencer and a computer.  Claim 27 differs from claim 16 only in that the recitation of steps b and c is reversed.
With respect to claims 16, 20, 22 and 27–30, Church teaches:

b.	receiving the reads from the sequencing system (p. 1628, bot. of col. 1), the reads having errors introduced by the sequencing system (Table S3)
c,d.	identifying groups of overlapping reads (SM § "Sequencing and Processing"), which implies that the reads are from the same source strand	
e.	joining the overlapping reads into a single contig at the point(s) of overlap (SM § "Sequencing and Processing")
f–k.	—
l.	generating a consensus sequence for each strand (p. 1628, bot. of col. 1)
Church teaches identifying sets of overlapping reads, but does not teach "clustering" those reads.
Ptitsyn teaches a method of clustering nucleotide reads and generating a consensus sequence, comprising
a.	—
b.	receiving a set of error-prone EST reads (pp. 1–2)
c.	clustering the EST reads (p. 6 § "Clustering algorithm"), with the objective that "only fragmented copies of the same gene must be put in the same cluster" (p. 6, top of col. 1)
d,e.	"the consensus sequence [for each cluster] is produced by a pair-wise alignment procedure" (p. 6 § "Clustering algorithm")
f–k.	—
l.	"Each time a match is found two clusters are merged, their member lists are concatenated and the consensus sequence is regenerated to make better representation for all members" (p. 6 § "Clustering algorithm")

Neither Church nor Ptitsyn teaches "identifying a variant read from the clustered set of reads" and correcting for the variation.
Lee 2002 teaches an improved method of aligning multiple sequences, comprising
a.	—
b.	receiving a library of nucleotide sequences, such as EST fragments (p. 459 § "EST assembly"), which may contain "sequencing errors" (p. 460, top of col. 1)
c,d.	—
e.	aligning the sequences into a Partial Order Alignment graph (p. 455 § "Dynamic programming Partial Order Alignment (POA)"; p. 457 § "Construction of the partial order graph")
f,g.	"a partial order graph effectively consists of a 'consensus' sequence of nodes, plus occasional 'polymorphic' nodes where an individual sequence diverges from the consensus" (p. 460, bot. of col. 1 – top of col. 2)
h.	—
j,k.	the POA represents a substitution as a branch with two or more aligned nodes, and represents an insertion/deletion as a branch without aligned nodes (p. 455 § "Dynamic programming Partial Order Alignment (POA); p. 455, Fig. 1); when the "polymorphic" nodes are simple substitutions (i.e. the variant is aligned with the consensus), then one polymorphic node is bypassed when advancing from one consensus sequence node to the next (e.g. the variant "M→I→V" path instead of the consensus "M→L→V" path in Fig. 1d); when the "polymorphic" nodes are deletions, then no polymorphic nodes are bypassed when advancing from one consensus sequence node to the next (e.g. the e.g. the variant "R→P→Q→K→N" path instead of the consensus "R→N" path in Fig. 1d)
l.	"PO-MSA representation effectively handles [] sequencing error[s], making it easy to find consensus sequences, called heaviest bundles, using graph algorithm methods" (p. 460, top of col. 2)
Lee 2003 provides algorithmic details for the procedure for generating a consensus sequence from a POA graph.  These algorithmic steps include
h.	"as each node                         
                            i
                        
                     is visited, we consider all incoming edges                         
                            
                                
                                    e
                                
                                
                                    p
                                    i
                                
                            
                        
                    ," (p. 1001, col. 1); node                         
                            i
                        
                     is "the look-ahead window", and the nodes with incoming edges are "the position of comparison"
j.	—
k.	"we continue to the next node, and repeat until all nodes have been visited" (p. 1001, col. 1)
l.	"The maximum likelihood traversal path                         
                            P
                        
                     identified through                         
                            G
                        
                     by this procedure is taken to be the principal consensus sequence for                         
                            G
                        
                    " (p. 1002 § "Iterative consensus sequence generation"
Lee 2002 teaches that "iterative POA gives an efficient EST assembly algorithm capable of working with very large alignments" (p. 460, mid. of col. 2).  It thereby represents an improvement to the EST alignment and consensus generation algorithm used by Ptitsyn.
With respect to claims 17, 21 and 32, Lee teaches that it would be advantageous to use profile-based alignment scoring (p. 463 § "Future work"). The scores reflect errors between the consensus and 
With respect to claims 19, 25 and 26, Church teaches decoding the sequence data back into binary data (p. 1628, bot. of col. 1), including correcting errors (SM § "Errors")
With respect to claim 31, Lee 2002 illustrates a situation where a node has two incoming edges, one edge from a node immediately preceding it in the alignment, and one edge from a node four positions behind it in the alignment (p. 455, Fig. 1d, node N with incoming edges from K and R).  In Lee 2003, the node being analyzed is the "lookahead window", and the preceding nodes are "the position of comparison", so in this case, the length of the lookahead window is four.  So Lee 2002 and Lee 2003 teach that the length of the lookahead window can vary as needed, from one to much more; hence, specifically reciting a window of two or three does not patentably distinguish the invention from the teachings of Lee 2002 and Lee 2003.
With respect to claim 35, Church teaches eliminating reads that failed to meet designated criteria (SM § "Sequencing and Processing").
With respect to claim 36, Church teaches that the reads are 159 bp (p. 1628, mid. of col. 1).
With respect to claim 37, Ptitsyn teaches that the number of reads in a cluster is the dependent on "the threshold value for the general similarity index" (p. 6 § "Parameter space evaluation"), and that this value can be tuned to yield any size cluster from 1 to at least 13 (p. 7, Fig. 6).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the sequence preprocessing/clustering method of Ptitsyn with the nucleotide storage system of Church, because Ptitsyn teaches that the method is advantageous for gathering clusters of reads that originated from the same sequence, thereby improving subsequent alignment and assembly.  Even though Church 
Said practitioner also would have been motivated to use the PO-MSA alignment and consensus-generating method of Lee 2002 and Lee 2003 to generate the consensus sequences in the method of Church and Ptitsyn, because Lee 2002 teaches that the PO-MSA is advantageous for efficient EST assembly with large alignments.  Given that both Ptitsyn and the PO-MSA method have been shown to operate successfully on EST libraries, and given that Ptitsyn does not require any specific downstream alignment/assembly/consensus generation procedure after the reads have been clustered, said practitioner would have readily predicted that the combination would successfully result in a method of generating a consensus sequence from the clustered reads as described.
The inventions are therefore prima facie obvious.

Claims 18, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Church, Ptitsyn, Lee 2002 and Lee 2003 as applied to claims 16, 20 and 27 above, and further in view of Yunpeng, et al. (International Congress on Image and Signal Processing 2011; previously cited).
The combination of Church, Ptitsyn, Lee 2002 and Lee 2003 teaches a method of encoding binary data in nucleotide sequences, but does not teach "reversibly randomizing the binary data before encoding the binary data in the synthetic polynucleotide".
With respect to claims 18, 23 and 33, Yunpeng teaches generating a random binary sequence using a key (i.e. "seed value") and a logistic mapping function (p. 2292 § 3.4), and XOR'ing the random sequence with a binary-encoded nucleotide sequence (p. 2292 § 3.3.1).  This process reversibly encrypts 
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to encrypt the digital data in the method of Church, Ptitsyn, Lee 2002 and Lee 2003 using the symmetric encryption procedure of Yunpeng, because Yunpeng teaches that doing so is advantageous for securely storing data in DNA.  Given that Church teaches that the system can store any kind of binary data, said practitioner would have readily predicted that the modification would successfully result in a method of encoding binary data in nucleotide sequences, wherein the binary data has been encrypted as described.  The inventions are therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blawat, et al. (Procedia Computer Science 2016) teaches a method of encoding information in DNA using error-correcting codes.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631